Citation Nr: 1220931	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-25 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a lumbar spine disorder.  The Veteran timely appealed that issue.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in June 2010 and again in November 2011.  On those occasions, the matter was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  The Board finds that its previous remand orders have been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with lumbar degenerative disc disease (DDD) status post laminectomy with bilateral radiculopathy, postlaminectomy syndrome, facet arthropathy, and spinal stenosis; such a diagnosis was made several years after discharge from service.

2.  The Veteran's service treatment records demonstrate a lumbar spine strain in December 1969 and right sciatic neuropathy in June 1971; no other lumbar spine conditions are shown in service.

3.  The Veteran's lay statements regarding a slip-and-fall accident in June 1971, resulting in a lumbar spine condition, are not found to be credible.

4.  The Veteran's father's and brothers' statements regarding etiology and continuity are not competent nor are they credible as they are based on an inaccurate history as provided by the Veteran.

5.  There is no competent evidence of record which relates the Veteran's current lumbar spine disorder to any noted incident or injury in service, but rather such is related to numerous post-service lumbar spine injuries due to lifting heavy objects.


CONCLUSION OF LAW

The criteria establishing service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

Additionally, there has been substantial compliance with the prior remand instructions.  Specifically, the RO provided a VA examination in October 2010 that, when viewed in conjunction with a January 21012 addendum, offered a satisfactory opinion as to the etiology of the claimed lumbar spine disorder.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

On appeal, the Veteran avers that his lumbar spine disorder is related to a slip-and-fall injury that occurred during service in approximately June 1971.  He indicated that he was treated in Saigon, then in Japan and then finally at Brooks Army Hospital in Texas for approximately 2 weeks a piece during his period of service before being discharged.  He reportedly had been told at that time that he had a herniated or ruptured disc that was pressing against his sciatic nerve and causing his right leg neuropathy during service.  The Veteran has submitted a statement from his father and statements from his two brothers which affirm the Veteran's statements, including that he contacted them during service regarding his fall.  His father's statement additionally indicated that the Veteran came home for a period during his service and was on crutches.  Those statements, as well as the Veteran's statements, indicate that the Veteran's lumbar spine disorder has been ongoing since discharge from service.

Review of the Veteran's service treatment records reveals a normal lumbar spine on enlistment in January 1969.  In December 1969, the Veteran hurt his lower back jumping on a trampoline; he was diagnosed with a lower back strain at that time.  No other treatment for that condition is shown throughout the Veteran's period of service.  

In June 1971 the Veteran was sitting playing guitar and when he got up his right leg gave out.  He denied any alcohol or drug use at that time.  After examination, he was diagnosed with sciatic neuritis rule out cord mass/epidyamia.  The Veteran specifically described the position in which he sat for a "very extended period of time to play the guitar" and the doctor stated that such position could have possibly caused a pressure bruise.  A lumbosacral spine x-ray taken in June 1971 demonstrated spina bifida occulta at the S-1, which was noted as mild and wedging his lower spine.  He was placed on a physical profile for 3 months for his right sciatic neuropathy, which was improving.  The etiology of that condition was unknown.  His profile additionally noted a congenital anomaly of the lumbosacral spine with spina bifida and questionable spondylolysis, which were both asymptomatic.  The profile prohibited strenuous physical activity, including crawling, stooping, running, jumping, prolonged standing or marching.  

The Veteran underwent a separation examination in October 1971, during which his lumbar spine was normal.  There was no notation of any lumbar spine or right sciatic neuropathy noted at that time, and in the notes section of the examination, the examining doctor reported that the Veteran was "good" and his medical records had been reviewed.

Following discharge from service, the record does not reflect any treatment for a lumbar spine disorder until the Veteran was referred to the Mayo Clinic in March 1982 for a lumbar laminectomy due to a protruding right fifth lumbar intervertebral disk.  

In those records, the Board notes that a March 1982 neurologic record of medical history documents that in 1970 the Veteran reported crushing his sciatic nerve while in service in Vietnam; the doctor noted that the Veteran was playing guitar in a seated position and his right leg went to sleep; the Veteran was noted had lost his ankle jerk, but then the problem resolved.  He did not have any lower back pain at that time.  In 1972 or 1973, he hurt his back while working for the railroad; he had right leg symptomatology at that time, but his symptoms later resolved and a myelogram performed at that time was normal.  In 1980, the Veteran again reported that he hurt his back lifting a heavy weight while working with the railroad; he did not have any right leg symptomatology at that time, and he again got better.  Finally, in February 1982, the Veteran felt a twinge in his back when lifting an empty barrel over his head from a grease pit.  He then walked a 40-pound grease barrel some steps and suffered from pain in his back which later developed into right leg pain.  The Veteran went to the hospital four days later, and was eventually referred to the Mayo Clinic at that time.  That neurologic record diagnosed degenerative joint disease with right leg radiculopathy secondary to protruding disc at the L4-5, which was possibly old.  

Another clinical record from the Mayo Clinic dated in March 1982 documents that the Veteran developed lower back pain beginning in 1972 after lifting some weights.  He reinjured his lower back several times over the last few years, which had developed into severe lower back pain radiating down to his right leg.  

Review of the Veteran's private and VA treatment records from 1997 through March 2012 demonstrate two subsequent lumbar spine surgeries in 1998 and 2003.  Records of the 2003 surgery by Dr. Z. are of record, though the records from the hospital that performed the 1998 surgery had been purged.  The Board notes that review of the Veteran's social security records demonstrates that the 2003 surgical procedure was preceded by an April 2003 motorcycle accident.  Due to injuries sustained in that motorcycle accident-including left wrist, bilateral shoulder and lower back injuries-the Veteran was awarded social security benefits at that time.  

Subsequent private and VA treatment records document continued treatment referable to the lumbar spine, which included a diagnosis of lumbar degenerative disc disease (DDD) status post laminectomy with bilateral radiculopathy, postlaminectomy syndrome, facet arthropathy, and spinal stenosis.

The Veteran underwent a VA examination of his lumbar spine in October 2010.  The examiner noted that he reviewed the claims file, including the Veteran's service treatment records regarding the right sciatic neuropathy noted above and surgical procedure records of record, particularly from July 2003.  After examination and review of the x-rays from that examination, the examiner diagnosed the Veteran with lumbar DDD.  The examiner opined that the Veteran's lumbar spine disorder was not related to the back complaints in service; he noted that the Veteran had a compression type of neuropathy in service caused by prolonged sitting in a position that placed pressure on his sciatic nerve.  He stated that such was a type of peripheral neuropathy and was not related to and would not cause the type of neuropathy that resulted from the Veteran's herniated discs and DDD.  Regarding the spina bifida with questionable spondylosis noted in service, such was merely a notation on a medical record.  He noted that during his current examination, including radiographical examination, did not demonstrate those conditions and such would be currently shown on current radiographic evidence if they existed in 1971.

Following the November 2011 Board remand, the examiner again reviewed the claims file and issued a January 2012 addendum which addressed the Board's additional requested opinions.  The examiner additionally noted that he reviewed the December 1969 service treatment record and the Mayo Clinic records, as well as the other relevant evidence noted above.  After such review, the examiner stated that the Veteran's lumbar spine strain in December 1969 did not represent an early manifestation of any current low back disability.  He noted that in service the Veteran had a low back sprain, and noted that a strain is a soft tissue injury that is self-limiting and resolves after a brief time.  He noted that such does not predispose one to having future strains, fractures, degenerative joint disease, or tumors.  Additionally, he noted that from the December 1969 strain to the Veteran's separation from service there was no evidence of chronic back issues that had been evaluated, diagnosed or treated.  The examiner specifically noted the absence of any neurological problems on the Veteran's separation examination, as well as the normal myelogram in 1972-73 noted in the Mayo Clinic records, which indicated that there were no low back problems present then and by extension none were present while in service.  The examiner also opined that the Veteran's December 1969 lumbar strain was less likely than not caused any other subsequent disorder in service, including the Veteran's right sciatic neuropathy.  He noted that the right sciatic neuropathy in 1971 was the result of the Veteran's weight putting pressure on his sciatic nerve, and that was what caused that condition during service.  He noted that the lumbar strain 2 years prior had not produced any problems with his right lower extremity, especially not those of a persistent condition.  He again noted that a strain is a soft tissue injury and that the area of the back involved in a sprain is far removed from the area of the sciatic nerve anatomically.  He concluded therefore there was no relationship that could exist between the strain and sciatic nerve injury.

Moreover, the VA examiner opined that the Veteran's sciatic symptomatology in service was less likely than not an early manifestation of any current low back disability.  He reasoned that the Veteran's sciatica was an isolated event that resolved with time as the records indicated and did not return or persist when the Veteran was on active duty.  Therefore, he stated that it could not have led to any current low back disability or was an early manifestation of any low back disability.  Furthermore, he noted that the post-service records did not demonstrate any problems with his right leg while working at his railroad job in 1972 and 1973; the myelogram was normal which indicated that there was no low back problems, no sciatica involvement present and, by extension, none present while in service.  Conversely, the examiner noted that the post-service records did demonstrate that the Veteran did do lifting of heavy objects which predisposed him to the development of back problems; for example, in 1980, the Veteran hurt his back after lifting a heavy weight.  Then in 1982, several years after discharge from service, the Veteran lifted a heavy barrel.  Consequently, the Veteran developed problems with a herniated disc causing both the Veteran's back and right lower extremity discomfort.  He noted that such was confirmed by the 1982 electromyelogram (EMG) and CT scan of the lumbar spine.

Finally, the examiner stated that the Veteran's right leg sciatic neuropathy demonstrated in service was less likely than not caused by any drug or alcohol use in service because such would have been an ongoing problem after service given the Veteran's continued use of those substances following discharge from service; such was not the case, and the Veteran's single episode of right sciatic neuropathy in service was explained by the positional effect of the Veteran's weight on the sciatic notch which traumatized the nerve.  Instead, the examiner concluded that the Veteran's current low back disability was at least as likely as not the result of the 1972 or 1973, 1980 and 1982 post-service events, including the aforementioned events involving lifting heavy objects or being involved in physically demanding activities.  The examiner stated that these types of activities can result in the development of disc conditions that the Veteran eventually developed in 1982.

On the basis of the foregoing evidence, the Board finds that service connection for a lumbar spine disability is not warranted.  First, the Board notes that DDD of the lumbar spine was not diagnosed until well after the Veteran's discharge from service and the subsequent one-year period following such discharge; accordingly, an award of service connection on a presumptive basis is not for application here.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran may still establish service connection by other means.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Regarding direct service connection on a nonpresumptive basis, the record establishes a current diagnosis.  Moreover, there were at least two separate incidents in service-the lumbar strain and the right sciatic neuropathy-on which service connection could potentially be granted.  Thus, the first two elements of service connection have been met.

The Board has considered the Veteran's lay statements to the effect that he slipped and fell, injuring his back.  However, such statements are not found to be credible in this case, as such an incident is not corroborated in the record.  The Veteran specifically testified that he slipped and fell, which injured his back and gave rise to the right sciatic neuropathy in service.  However, such slip-and-fall is not shown to be the genesis of that injury in service, but rather prolonged sitting in a position that put the Veteran's weight and pressure on his sciatic nerve, causing his right sciatic neuropathy in service.  Accordingly, the Board finds that his testimony that he injured his lumbar spine in service as a result of a slip-and-fall accident to be not credible.  

Additionally, the Board also finds that the Veteran's statements that his right sciatic neuropathy continued throughout the time period after discharge from service to be neither credible nor probative as to continuity of symptomatology.  First, the medical evidence of record demonstrates that the Veteran's right sciatic neuropathy is the result of prolonged sitting, not a lumbar spine injury in service; thus, even if the Board were to accept such statements, the right sciatic neuropathy is not shown to be due to a lumbar spinal origin at that time, but due to a compression type injury of the Veteran's weight on his sciatic nerve.  Moreover, there was no lower back pain associated with the Veteran's right sciatic neuropathy noted in any of the service treatment records.  The Board also notes that the medical records, particularly those from Mayo Clinic, demonstrate no complaints between the several post-service incidents and, in fact, the Veteran's symptoms are shown to have resolved between those incidents until they became chronic in 1982, necessitating surgery.

Considering the post-service evidence noted above, in conjunction with the normal separation examination and the absence of any subjective complaints at that time, it cannot be found that continuity is here demonstrated, either by the clinical or lay evidence of record.  Again, the weight of the evidence indicates that the Veteran did not suffer continuous symptomatology, as explained above.

Additionally, the Board affords no probative value to the Veteran's father's and brothers' statements regarding any etiology of the Veteran's lumbar spine disability, first because they are based on the Veteran's statements of history, which the Board has already found to be not credible; and secondly, because they are not medical professionals who are competent to render a medical opinion in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Board may discount evidence of record on the basis of that the basis of that evidence is a noncredible history provided by the Veteran).

Instead, the Board finds that the only probative evidence of record as to a whether the Veteran's current lumbar spine disorder is related to military service is the VA examiner's opinions.  Such opinions are extremely detailed in this case and have contemplated the Veteran's contentions and medical evidence of record.  The examiner's opinion concluded that the Veteran's post-service incidents of lifting heavy objects were the most likely incidents resulting in the Veteran's current disorder.  He specifically contemplated and rejected both the December 1969 lumbar strain and the right sciatic neuropathy demonstrated in service as being early manifestations of a low back disability and soundly rejected those contentions.  The examiner additionally explained in detail the rationale for his opinion, grounding such opinions in factual analysis of the objective medical evidence of record.  

Accordingly, on the basis of the lack of any evidence bringing the weight of evidence into at least equipoise on the question of whether the Veteran's current lumbar spine disorder is the result of his military service, the Board must deny service connection for a lumbar spine disorder at this time.  See 38 C.F.R. §§ 3.102, 3.303.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


